Citation Nr: 0316617	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  94-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for status post resection, 
right distal clavicle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from January 1973 until 
November 1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1994 
rating decision of the Regional Office (RO) in Columbia, 
South Caroling that denied an increased evaluation for the 
service-connected right shoulder disorder.  The veteran 
subsequently relocated to within the jurisdiction of the New 
York, New York VARO from which his appeal continues.

The veteran was afforded a personal hearing at the RO in 
November 1994, the transcript of which is of record.


REMAND

A review of the record reflects that the veteran has not had 
a VA examination of the right shoulder for compensation and 
pension purposes since 1981.  It is shown that he was 
scheduled for an examination in February 2000, but that it 
was cancelled because the notice was undeliverable.  
Documentation in the record indicates that another 
compensation examination was scheduled in February 2003, but 
that the veteran failed to report.

The Board observes that the veteran has lived between South 
Carolina and New York, and received treatment at the 
Columbia, South Carolina and the Northport, New York VA 
medical facilities during the appeal period.  In VA 
outpatient notes dated in November 2002, it was recorded that 
he moved from South Carolina to New York because his wife was 
being treated at Sloan Kettering Cancer Institute at the 
time.  There is no documentation in the record to the effect 
that veteran received notice of the VA examinations at his 
most recent New York address.  Additionally, a recent Report 
of Contact of record dated in June 2003 indicates that 
appellant may have returned to South Carolina.  The Board is 
of the opinion in this instance that because the veteran has 
not had a VA compensation evaluation for more than 20 years, 
another attempt should be made to schedule him for a current 
examination.  Therefore, the RO should enlist the assistance 
of the veteran's accredited representative and try to 
ascertain the veteran's whereabouts by sending inquiries to 
all of his most recent addresses of record.  Thereafter, the 
veteran should be scheduled for a VA orthopedic examination.  

As noted previously the record indicates that the veteran was 
treated over the years at the Columbia, South Carolina (Dorn) 
VA Medical Center.  The record reflects, however, that the 
most recent clinic note is dated in January 1995.  It does 
not appear that any subsequent records were requested.  
Additionally, the record shows that the appellant received 
treatment at the Northport, New York VA Medical Center 
between October and November 2002.  The Board is thus of the 
opinion that records dating from February 1995 from the Dorn 
VA Medical Center, and records dating from December 2002 from 
the Northport VA Medical Center should be requested and 
associated with the claims folder.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
Board even where they are not actually before the 
adjudicating body.  The claims folder reveals that relevant 
evidence in support of the veteran's claim may exist or could 
be obtained from a VA facility.  See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

In March 2003, the Board informed the veteran of his rights 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  During the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted at 
his most recent addresses of record, to 
include Ridge, New York 11916; and P. 
O. Boxes 203 and 1115, in a town in 
South Carolina, to ascertain his 
whereabouts.  (These addresses are 
specified in a document dated July 17, 
2003).  The appellant's accredited 
representative should also be asked to 
assist in locating him.

2.  Any and all of the veteran's VA in- 
and outpatient records dating from 
February 1995 from the Columbia, South 
Carolina VA Medical Center, and dating 
from December 2002 from the Northport, 
New York VA Medical Center should be 
requested and associated with the 
claims folder.  

3.  The RO should send the veteran a 
VCAA letter.

4.  If the veteran's current address is 
verified, he should be afforded a special 
VA orthopedic examination, to determine 
the degree of severity of his right 
shoulder disability.  The claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including X-
rays, consultations, and range of motion 
testing of the right shoulder (expressed 
in degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should also provide findings as 
to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right shoulder.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  He or she should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the right shoulder to the 
extent possible.  All examination 
findings, together with the complete 
rationale for the comments expressed, 
should be set forth in a printed 
(typewritten) report.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

6.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report (i.e., denial of 
the claim for increase under 38 C.F.R. 
§ 3.655)  If he fails to appear for the 
examination, this fact should be noted 
in the claims folder and a copy of the 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.  

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of entitlement to 
an increased rating for status post 
resection, right distal clavicle.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


